EXECUTION COPY



 

     FIFTH AMENDMENT and WAIVER dated as of October 17, 2003,
(this "Amendment") to the FIVE-YEAR CREDIT AGREEMENT dated as of October 28,
1999, as amended through the date hereof (as it may be further amended,
restated, supplemented or otherwise modified from time to time, the "Five-Year
Credit Agreement"), among CROMPTON CORPORATION (formerly known as CK Witco
Corporation) (the "Company"); the Eligible Subsidiaries referred to therein; the
BANKS referred to therein; JPMORGAN CHASE BANK (formerly known as THE CHASE
MANHATTAN BANK) ("JPMORGAN"), as Syndication Agent; CITICORP USA, INC. (as
successor to Citibank, N.A. in its capacity as Administrative Agent), as
Administrative Agent; and BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES
INC. (formerly known as DEUTSCHE BANC ALEX. BROWN INC.), as Co-Documentation
Agents.



 

                      WHEREAS, the Company, the Eligible Subsidiaries, the
Banks, the Co-Documentation Agents,the Syndication
Agent and the Administrative Agent are parties to the Five-Year Credit Agreement

;





                      WHEREAS, pursuant to the Five-Year Credit Agreement, the
Banks have made and agreed to make certain loans
to the Borrowers; and



                      WHEREAS, the Company has requested that certain provisions
of the Five-Year Credit Agreement be modified
and waived in the manner provided in this Amendment;



                      WHEREAS, the Banks whose signatures appear below,
constituting the Required Banks, hereby agree to amend the Five-Year Credit
Agreement, which amendment shall become effective upon satisfaction of the
conditions precedent set forth herein;

                      NOW, THEREFORE, in consideration of the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                      SECTION I. Defined Terms. Capitalized terms used but not
defined herein have the meanings assigned to them in the Five-Year Credit
Agreement.



                      SECTION 2. Amendment ofthe Five-Year Credit Agreement.
Pursuant to Section 11.05 of the Five-Year Credit Agreement, effective as of the
Amendment No.5 Effective Date (as defined in Section 5), the parties hereto
amend the Five-Year Credit Agreement as follows:

                       (a) Amendment of Section 1.01. The following definition
is added to Section 1.01 in its appropriate alphabetical location:


                      "'Amendment No.5 Termination Date' means the first to
occur of November 30, 2003, and any date on which there
shall occur or come to the attention of the Administrative Agent or any Bank any
Default or Event of Default."

                       (b) Limited Amendment of Section 5.07(b). (i) Section
5.07(b) is hereby amended by adding at the end thereof the following:


                      "Notwithstanding the foregoing, no Default shall exist
under this Section 5.07(b) during the period commencing
on September 30, 2003, and ending on the Amendment No.5 Termination Date, as a
result of the Interest Coverage Ratio for the four-
fiscal quarter period ending on September 30, 2003, being less than 2.75 to 1.00
so long as such ratio is not less than 2.50 to 1.00."




2



                      

(ii) On the Amendment No.5 Termination Date, the amendment provided for in
paragraph (a) of this Section 2 shall
expire and be of no further force or effect and Section 5.07(b) shall be as in
effect immediately prior to this Amendment, and the Banks
shall have all rights and remedies to which they would have been entitled had
this Amendment never become effective.



                      

(c) Amendment of Section 5.17. Section 5.17 is hereby amended to read as
follows:



                      

"SECTION 5.17. Payment a/Other indebtedness. Neither the Company nor any
Borrower will, nor will any of them permit any Subsidiary to, make or agree to
payor make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of the principal of or
interest on any indebtedness for borrowed money, or with respect to any
securities or other financial instruments, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, defeasance, cancellation or termination of any such indebtedness,
except (a) payment of indebtedness created under the Loan Documents, (b)
payments of regularly scheduled interest datory principal payments as and when
due in respect of any such indebtedness and ( c) payments of
secured indebtedness that becomes due as a result of any voluntary sale or
transfer permitted by this Agreement of the property or assets
securing such indebtedness."



                      

(d) Amendment of Section 6.0 l(b ). Section 6.0 I (b) is hereby amended to read
as follows:



                      

"(b) the Company or any other Borrower shall fail to observe or perform any
applicable covenant contained in Sections 5.07, 5.08,
5.09, 5.10, 5.12, 5.13, 5.15, 5.16, 5.17, and 5.18."



                      

SECTION 3. Waiver. (a) The Banks hereby waive, solely for the period commencing
on September 30, 2003 and ending on the Amendment No.5 Termination Date, any
Event of Default existing exclusively under Section 5.07(b) of the Five-Year
Credit
Agreement that would not have existed had the amendment provided for in Section
2(b) been effective.



                      

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company hereby represents and warrants that,
after giving effect to this Amendment:



                      

(a) The representations and warranties set forth in Article 4 of the Five-Year
Credit Agreement, as amended by this
Amendment, are true and correct on and as of the date hereof, except to the
extent such representations and warranties specifically relate to
an earlier date, with all references to "this Agreement" being deemed to refer
to the Five-Year Credit Agreement, as amended by this
Amendment;



                      

(b) After giving effect to the amendments and waivers provided for in Sections 2
and 3, no Default or Event of Default has
occurred and is continuing; and



                      

(c) This Amendment, when duly executed and delivered by the Company to the
Syndication Agent, shall constitute a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.



                      

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective on
the date (the "Amendment No.5
Effective Date") on which each of the following conditions has been satisfied:



                      

(a) the Syndication Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures
of the Company, the Required Banks and the Syndication Agent; and





 

3



                      

(b) The Administrative Agent and the Syndication Agent shall have received
payment of all fees and expenses, included to the extent invoiced, reimbursement
or payment of all out-ofpocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Company under
the Five. Y ear Credit Agreement.



                      

SECTION 9. Effect of Amendment. (a) On and after the Amendment No.5 Effective
Date, each reference in the Five-Year Credit Agreement to "this Agreement",
"hereunder", "herein", or words of like import shall mean and be a reference to
the Five-Year Credit Agreement, as amended hereby. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the Banks
under the Five-Year Credit Agreement or any other Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Five- Year Credit
Agreement or any other Loan Documents, all of which are ratified and affirmed in
all
\respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Five-Year Credit Agreement
or any other Loan Documents in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Five-Year Credit Agreement specifically referred to herein.



                      

(b) Nothing herein will be deemed to reduce the obligations of any Subsidiary
Guarantor under the Subsidiary Guarantee
Agreement, which shall remain in full force and effect.





                      

SECTION 10. Counterparts. This Amendment may be executed by one or more parties
to this Amendment in any number of separate counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.



                      

SECTION II. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.





                      

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of, and are not
to be taken into consideration in interpreting, this Amendment.





                      

SECTION 13. Expenses. The Company shall reimburse the Syndication Agent and the
Collateral Agent for their reasonable
out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP.





4



 

                      IN WITNESS WHEREOF, the Company, the Administrative Agent
and the undersigned Banks
have caused this Amendment to be duly executed by their duly authorized
officers, all as of the date first above
written.

 

CROMPTON CORPORATION,

By

Name:

Title:

 

 

By

Name:

Title:

 

 

Each of the Subsidiary Guarantors
hereby acknowledges receipt of, and
consents to the terms of, this
Amendment.

UNIROYAL CHEMICAL COMPANY, INC
Formerly known as
CROMPTON MANUFACTURING COMPANY,
INC.,

By

Name:

Title:

 

 

By

Name:

Title:

 

 

CITICORP USA, INC., individually,
as Administrative Agent and as
Collateral Agent,

By

Name:

Title:

JPMORGAN CHASE BANK (formerly known
as THE CHASE MANHATTAN BANK),
individually and or Syndication Agent,

By

Name:

Title:

 

Name:

Title:

270 Park Avenue

New York, NY 10017

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

BANK OF AMERICA, N.A.,

By

Name:

Title:

335 Madison Avenue

New York, NY 10017

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

DEUTSCHE BANK AG NEW YORK BRANCH


                  By

Name:

Title:

 

Name:

Title:

31 W. 52nd Street

New York, NY 10019

 

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF



 

 

 

MELLON BANK, N.A.,

By

Name:

Title:

One Mellon Bank Center

Pittsburgh, PA 15258

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

 

ABN AMRO BANK N.V.,

By

Name:

Title:

 

 

By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

                  BANK HAPOALIM B.M.

By

Name:

Title:

Address:

 

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

THE BANK OF NEW YORK,

By

Name:

Title:

Address:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

                WACHOVIA BANK, N.A


                           By

Name:

Title:

 

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

                FLEET NATIONAL BANK,

By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF



 

 

               FORTIS (USA) FINANCE LLC,

By

Name:

Title:

                            By

Name:

Title:

Address:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

BANK OF TOKYO-MITSUBISHI TRUST
COMPANY,

By

Name:

Title:

 

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF



 

 

WestLB AG (f/k/a/. WESTDEUTSCHE LANDESBANK, Girozentrale), New York Br.

By

Name:

Title:

 

 

By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

THE BANK OF NOVA SCOTIA,

By

Name:

Title:

Address:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

 

BNP PARIBAS,

By

Name:

Title:

 

 

By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

BANCA NAZIONALE DEL LAVORO S.p.A NEW

YORK BRANCH,

By

Name:

Title:

                           By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

 

 

 

Banca INTESA NEW YORK BRANCH,

By

Name:

Title:

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

                  Banca Monte dei Paschi di Siena S.p.A.

By

Name:

Title:

 

By

Name:

Title:

 

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

 

               PEOPLE'S BANK,

By

Name:

Title:

SIGNATURE PAGE TO THE CROMPTON CORPORATION
       FIFTH AMENDMENT AND WAIVER DATED AS OF
         OCTOBER 17, 2003 TO THE FIVE-- YEAR CREDIT
       AGREEMENT DATED AS OF OCTOBER 28, 1999 AS
              AMENDED THROUGH THE DATE HEREOF

 

               HIBERNIA NATIONAL BANK,

By

Name:

Title: